DETAILED ACTION

Claims 1, 3, 4, 6, 8, 9 and 12 are pending. Claims 1, 6 and 12 have been amended.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 01/20/2021, for the non-final office action mailed on 10/30/2020.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they not persuasive.
 Applicant argues the prior art does not disclose wherein the start address of the relocated code portion in the flash memory is associated with the start address of the storage space of the flash memory and load the relocated code portion of the preset data section by using the start address of the storage space of the flash memory, see applicant’s remarks pp. 6-9. Examiner respectfully disagrees as He teaches creating an ELF file which with have information pertaining to an initial address of each code segment, reading section content of relocatable file and writing the content into the allocated memory space of the section accordingly, see He paragraph [0008]. Dicks teaches converting ELF files into an Flash Loadable Module (FML) file with is a more suitable file for loading binary images into flash memory based on the content of an ELF file. Even though Dicks’ does not explicitly teach a start address of the relocated code portion, it would have been obvious to one of ordinary skills in the art before the effective filing of the claimed invention to incorporate He’s teaching of an ELF file which will contain an initial address to make it easier to dynamically load relocatable files within a memory limited device by converting the ELF files to an FLM file to better load binary images into flash memory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over He (US-PGPUB-NO: 2012/0209895 A1), in further view of Dicks et al. (US-PAT-NO: 9,974,492 B1) hereinafter Dicks.

As per claim 1, He teaches a method for loading an application, comprising: selecting, in memory, a storage space for storing a preset data section in an executable file of an application (“the DATA segment is used for storing data that can be determined at the compiling stage and is readable and writable,” see He paragraph [0035]); copying the preset data section to a memory (“Wherein the section header table is determined by the ELF file format, and comprises a plurality of section headers, and is copied from the relocatable file to the memory,” see He paragraph [0036]), and relocating the preset data section based on a start address of the storage space (“Step 103, allocating the required memory space for loading the code and calculating the initial address of each code segment,” see He paragraph [0038]; copying the relocated preset data section to the storage space to load the application (“reading the section content of the relocatable file, and writing the section content into the allocated memory space of the allocated section correspondingly,” see He paragraph [0038]).
He does not teach wherein the preset data section is a data section loaded into, and executed in the flash memory, when the application is loaded, nor does it teach storing the start address of a relocated code portion of the preset data section stored in the flash memory during the first loading of the preset data section into the flash memory, wherein the start address of the relocated code portion in the flash memory is associated with the storage space of the flash memory and is used to determine the relocated code portion of the preset data section of the executable file of the application stored in the flash memory and load the relocated code portion of the preset data section by using the start address of the storage space of the flash memory without a second relocation of the relocated code portion of the preset data section responsive to the application being subsequently loaded and executed in the flash memory. However, Dicks teaches wherein the preset data section is a data section loaded into, and executed in the flash memory, when the application is loaded (“With reference to FIG. 14, in an exemplary embodiment, a flash linker 1400 is configured to convert a regular ELF file 1100 to an FLM file 1200, which is much more suitable for loading binary images into flash memory on embedded systems with limited resources, such as certain embodiments of user device 202,” see Dicks [column 19, lines 4-9], where the ELF file contains all the information for code relocation and is converted to a flash loadable module in order to load and execute within flash memory of an embedded device) storing the start address of a relocated code portion of the preset data section stored in the flash memory during the first loading of the preset data section into the flash memory, wherein the start address of the relocated code portion is associated with the storage space of the flash memory (“The ability to load binary modules freely at any memory location, regardless of the initial target addresses used during build time, is highly desirable,” see Dicks [column 18, lines 53-56], where the initial target address which is in the EFL is associated with the start address associated with the storage space) and is used to determine the relocated code portion of the preset data section of the executable file of the application stored in the flash memory (“Flash linker 1400 collects all the relevant relocation entries from all sections in ELF file 1100 and orders them by relocation address,” see Dicks [column 19, lines 9-11], where the relevant relocation entries are used for relocating the code segment within a flash memory) and load the relocated code portion of the preset data section by using the start address of the storage space without a second relocation of the relocated code portion of the preset data section responsive to the application being subsequently loaded and executed in the flash memory (“When the code block size matches the size of the flash buffer in user device 202, the embedded module loader can write the code block directly into the flash buffer and read to subsequent code relocation entries to perform relocation directly in this buffer,” see Dicks [column 19, lines 56-60], where the loading is done without a second relocation because the code block size matches the size of the flash buffer doing the same for all other code segments along the way.
He and Dicks are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify He’s teaching of dynamically loading a relocatable file with Dicks’ teaching of using a flash loadable modules to incorporate flash loadable modules in order to produce a solution suitable for an environment which comprises a lightweight system such as one with limited RAM, limited flash memory, no MMU and so forth. 

As per claim 6, this is the apparatus claims to method claims 1. Therefore it is rejected for the same reason as above.

As per claim 12, this is the non-transitory computer storage medium claim to method claim 1. Therefore it is rejected for the same reason as above.

Claims 3, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over He (US-PGPUB-NO: 2012/0209895 A1) and Dicks (US-PAT-NO: 9,974,492 B1), in further view of Kim et al. (US-PGPUB-NO: 2005/0010911 A1) hereinafter Kim.

As per claim 3, He modified with Dicks teaches wherein the executable file is an ELF file (“in this step, the device for dynamically loading the relocatable file analyzes the relocatable file according to the fields of the section header, such as sh_type or the like, and conforms to the ELF file format,” see He paragraph [0034]), the preset data section comprises a data section of machine instructions (“the DATA segment is used for storing data that can be determined at the compiling stage and is readable and writable,” see He paragraph [0035]) and a read-only data section (“wherein the TEXT segment is used for storing the dynamic application file code determined during compiling and is in read-only format,” see He paragraph [0035]), and the relocating the preset data section based on a start address of the storage space comprises: searching, in an address offset data section of machine instructions of the ELF file, ate first address offset corresponding to an operand of a machine instruction in the data section of machine instructions (“Note that, the address to be relocated can be calculated through the following way: obtaining the offset of the relocated position in the affiliated section according to the relocation information,” see He paragraph [0048]); calculating a first loading address corresponding to the operand to relocate the data section of machine instructions based on the start address and the first address offset (“adding the obtained offset to the initial address of the affiliated section, such that the address to be relocated is obtained,” see He paragraph [0048]); searching, in an address offset data section of read-only data of the ELF file , a second address offset corresponding to read-only data in the read-only data section (“After finding the symbol address of the undefined symbol in the system symbol table, filling the symbol address of the undefined symbol into the address to be relocated.  Wherein the undefined symbol is the external symbol referenced by the dynamic application file, and the symbol address of the undefined symbol is the address of the external symbol referenced by the dynamic application file,” see He paragraph [0051]).
He modified with Dicks does not teach calculating a second loading address corresponding to the read-only data to relocate the read-only data section based on the start address and the second address offset. However, Kim teaches calculating a second loading address corresponding to the read-only data to relocate the read-only data section based on the start address and the second address offset (“That is, in a case of the second relocation type, the symbol address must be relocated to an assigned data section start address, that is, a start address of the GOT,” see Kim paragraph [0050]).


As per claim 4, He modified with Dicks and Kim teaches further comprising: copying an uninitialized global variable data section and an initialized global variable data section in the ELF file to the memory (“The symbol section consists of a plurality of symbol items, wherein the st_shndx field of the symbol item indicates the section where the symbol definition is located, and whether the symbol is undefined or defined can be determined according to the st_shndx field,” see He paragraph [0042]); setting a stored value in a storage space corresponding to the uninitialized global variable data section to 0 (“determined at the compiling stage and is readable and writable, and the DATA segment is generally referred to as static memory area, in which global variables and static variables assigned with initial values, and the constant are stored,” see He paragraph [0035]); searching from an address offset data section of initialized global variables in the ELF file for a third address offset corresponding to an initialized global variable in the initialized global variable data section (“1) for the defined symbol, obtaining the symbol address according to the initial address of the section where the symbol definition is located and the st_value field of the symbol item,” see He paragraph [0043]); and calculating a third loading address of the initialized global variable to relocate the initialized global variable data section (“3) establishing a symbol array in the memory according to the number of symbol items, binding the symbol index with the calculated or found symbol address and symbol type, and the symbol index is in one-to-one correspondence with the array subscript, which can be used in subsequent relocation,” see He paragraph [0045], where the symbol is interpreted as a global symbol (i.e., global variable)), based on a start address of the initialized global variable data section in the memory and the third address offset (“Note that, the address to be relocated can be calculated through the following way: obtaining the offset of the relocated position in the affiliated section according to the relocation information; adding the obtained offset to the initial address of the affiliated section, such that the address to be relocated is obtained.,” see He paragraph [0048], where the relocation can be a third loading address based on subsequent relocation as taught in He paragraph [0045]).

As per claims 8 and 9, these are the apparatus claims to method claims 3 and 4, respectively. Therefore it is rejected for the same reason as above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Russello (US-PGPUB-NO: 2015/0332043 A1) teaches an analysis agent operating on a target device that is configured to receive or retrieve information indicative of system call invocations initiated by applications during execution.
Luo et al. (US-PGPUB-NO: 2013/0275688 A1) teaches data processing device configured to process a source program to generate a first data segment, wherein the first data segment comprises a first group of code segment corresponding to the source program.
Huang (US-PGPUB-NO: 2017/0031696 A1) teaches program code loading method of an application as applied to computer system  that stores a program code of an application in flash memory.33
Boyd et al. (US-PGPUB-NO: 2006/0179082 A2) teaches data and metadata generating in a computational device where the data is stored in a first physical storage device.
Wu et al. (US-PGPUB-NO: 2012/0222010 A1) teaches loading and debugging by loading a relocatable program according to an order of input segments in an arm image file.
Wong et al. (US-PGPUB-NO: 2009/0276564 A1) teaches extending the life of a segmented memory device by having a plurality of user defined segments with each segment having a starting and an ending address.
Tsunoda et al. (US-PGPUB-NO: 2003/0028733 A1) teaches a volatile memory for storing data from a host, a nonvolatile memory capable of storing the data stored in the volatile memory, and electrically deleting the data, and a control circuit for controlling data transfer between the volatile memory and the nonvolatile memory.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENIN PAULINO/Examiner, Art Unit 2193                                                                                     


/Chat C Do/Supervisory Patent Examiner, Art Unit 2193